 1   MARK A. CAMPBELL (SB# 93595)
     JESSICA B. COFFIELD (SB# 274122)
 2   COREY M. DAY (SB# 311021)
     MURPHY, CAMPBELL, ALLISTON & QUINN
 3   8801 Folsom Boulevard, Suite 230
     Sacramento, CA 95826
 4   Telephone: (916) 400-2300
     Fax: (916) 400-2311
 5   Mcampbell@murphycampbell.com
     Jcoffield@murphycampbell.com
 6
     Attorneys for JOE’S LOGISTICS, INC.
 7
                                   UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
     STARR INDEMNITY COMPANY,                          CASE NO. 2:17-cv-01263-TLN-EFB
10
                                    Plaintiffs,        STIPULATION TO MODIFY PRETRIAL
11                                                     SCHEDULING ORDER AND TO CONTINUE
              v.                                       HEARING ON MOTION FOR SUMMARY
12                                                     JUDGMENT; ORDER
     JOE’S LOGISTICS, INC. d/b/a JOE’S
13   TRUCKING,
14                                  Defendants.
15

16            Pursuant to Rules 16(b)(4) and 29 of the Federal Rules of Civil Procedure and Local
17   Rules 143 and 144 of the United States District Court for the Eastern District of California,
18   Defendant Joe’s Logistics, Inc. and Plaintiff Starr Indemnity Company (collectively “the
19   parties”), by and through their respective counsel, hereby stipulate and respectfully request this
20   Court modify and extend the pretrial deadline for dispositive motions within the Pretrial
21   Scheduling Order dated January 29, 2018 (ECF 16), the Stipulation to Modify Pretrial
22   Scheduling Order dated August 2, 2018 (ECF 27), and the Second Stipulation to Modify Pretrial
23   Scheduling Order dated November 2, 2018 (ECF 31) (herein, the Scheduling Order, as modified
24   by the two Stipulations to Modify, is referred to as the “Pretrial Scheduling Order”) as set forth
25   below.
26            Dispositive motions are set to be heard no later than February 7, 2019 (ECF 27). The
27   parties request an extension of this deadline to March 21, 2019.
28            There have been two prior requests to modify the Pretrial Scheduling Order, which were
                                                        STIPULATION TO MODIFY PRETRIAL SCHEDULING ORDER
                                                                        AND CONTINUE MSJ HEARING; ORDER
                                                                          CASE NO. 2:17-cv-01263-TLN-EFB
 1   granted. There has been one prior request for continuance of the deadline to hear dispositive
 2   motions, which was granted.
 3          The Parties further request the Court continue the hearing on Plaintiff’s Motion for
 4   Summary Judgment pursuant to Local Rules 143 and 144. The hearing on the pending Motion for
 5   Summary Judgment is scheduled to be heard on February 7, 2019. The Parties request a
 6   continuance of this hearing to March 7, 2019. The Parties have reviewed the Court’s calendar and
 7   confirmed the Court’s availability on March 7, 2019.
 8          Four previous extensions of the hearing of the Motion for Summary Judgment have been
 9   obtained in order to facilitate the ongoing settlement discussion (ECF 23, 25, 30, 34).
10          GOOD CAUSE EXISTS FOR THE REQUESTED MODIFICATION AND
11   EXTENSIONS.
12          Plaintiff filed their Motion for Summary Judgment on June 26, 2018 (ECF 17). Defendant
13   substituted in new counsel on or about June 26, 2018 (ECF 18, 19, 20). Following substitution,
14   counsel have been diligently pursuing settlement of all claims. Plaintiff’s pending Motion for
15   Summary Judgment was continued four times and is presently scheduled to be heard on February
16   7, 2019 in an effort to allow counsel for Defendant time to gather additional evidence to satisfy
17   all parties in their settlement negotiations and to review and respond to the Motion for Summary
18   Judgment (ECF 23, 25, 30, 34). February 7, 2019 is also the deadline to have dispositive motions
19   heard. (ECF 27). Shortly after substituting in, counsel for Defendant provided counsel for
20   Plaintiff notice of the need for amendment of inaccurate responses to certain Requests for
21   Admission and Interrogatories counsel for Plaintiff agreed not to object to any issue regarding
22   timeliness of the motion to amend. Defendant would require fourteen days to serve a regularly
23   noticed motion to amend such Request for Admission responses. There is insufficient time to file
24   and serve a motion to amend prior to the hearing on the Motion for Summary Judgment. While
25   the Parties still hope to resolve the claims, it is apparent motion practice will be necessary to
26   move the case forward. The Motion to Amend has the possibility of obviating the need for
27   hearing on the Motion for Summary Judgment. Allowing this modification would allow the
28   motion to be heard prior to the Motion for Summary Judgment. The parties agree to this
                                                      -2-                   STIPULATION TO MODIFY PRETRIAL
                                                                                  SCHEDULING ORDER; ORDER
                                                                            CASE NO. 2:17-CV-01263-TLN-EFB
 1   modification. Granting this modification would promote the interests of justice and judicial
 2   economy as it has the potential to decrease the need for Court intervention and will avoid the
 3   need for an ex parte application to shorten time to hear the Motion to Amend. The Parties wish to
 4   avoid incurring additional costs which could make settlement in the future more difficult. No
 5   party will be prejudiced by this short continuance of deadlines.
 6          For the foregoing reasons, the parties respectfully request that the Court modify the
 7   Pretrial Scheduling Order to extend the deadline to hear dispositive motions to March 21, 2019
 8   and to continue the hearing on the pending Motion for Summary Judgment from February 7,
 9   2019 to March 7, 2019.
10

11   IT IS SO STIPULATED AND RESPECTFULLY REQUESTED.
12

13   DATED: January 9, 2019                       WOOD, SMITH, HENNING & BERMAN LLP
14                                               By:      /s/ Patrick Schoenburg
                                                         PATRICK SCHOENBURG
15                                                       Attorneys for Plaintiff
                                                         STARR INDEMNITY COMPANY
16

17   DATED: January 9, 2019                       STARR INSURANCE HOLDINGS, INC.
18                                               By:      /s/ Ross M. Chinitz
                                                         ROSS M. CHINITZ (Pro Hac Vice)
19                                                       Attorneys for Plaintiff
                                                         STARR INDEMNITY COMPANY
20

21
     DATED: January 9, 2019                       MURPHY, CAMPBELL, ALLISTON & QUINN
22

23                                               By:      /s/ Jessica B. Coffield
                                                         MARK A. CAMPBELL
24                                                       JESSICA B. COFFIELD
                                                         COREY M. DAY
25                                                       Attorneys for Defendant
                                                         JOE’S LOGISTICS, INC.
26
27

28
                                                       -3-                STIPULATION TO MODIFY PRETRIAL
                                                                                SCHEDULING ORDER; ORDER
                                                                          CASE NO. 2:17-CV-01263-TLN-EFB
 1                                                 ORDER
 2           The Court, having duly considered the Parties’ stipulation set forth above, and good cause
 3   appearing, orders as follows:
 4           The Pretrial Scheduling Order, dated January 29, 2018, previously modified by
 5   stipulations dated August 2, 2018 and November 2, 2018, is hereby modified as follows.
 6           Dispositive motions are set to be heard no later than February 7, 2019. This deadline is
 7   continued to March 21, 2019.
 8           The hearing on the Motion for Summary Judgment currently scheduled on February 7,
 9   2019 shall be continued to March 7, 2019. Defendant’s opposition is due fourteen (14) days
10   preceding the new hearing date. Plaintiff’s reply is due seven (7) days preceding the new hearing
11   date.
12           IT IS SO ORDERED.
13
     Dated: January 10, 2019
14

15

16

17
                                     Troy L. Nunley
18                                   United States District Judge
19
20

21

22

23

24

25

26
27

28
                                                         STIPULATION TO MODIFY PRETRIAL SCHEDULING ORDER
                                                                         AND CONTINUE MSJ HEARING; ORDER
                                                                           CASE NO. 2:17-cv-01263-TLN-EFB
